Exhibit 10.2

 

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

 

THE COGNIZANT TECHNOLOGY SOLUTIONS EXECUTIVE PENSION PLAN

 

This document is drafted with the intent that it comply with IRC 409A and
regulations promulgated thereunder. Until the IRS issues further guidance, this
document should be considered a draft subject to future change.

 

Charon Planning has provided you this specimen document strictly in its capacity
as an employee benefits consulting firm and plan recordkeeper. Charon Planning
does NOT provide legal, tax or accounting consultation or advice. It is Charon
Planning’s recommendation that you seek appropriately specialized professional
consultation regarding the information and/or material contained herein.

 

1



--------------------------------------------------------------------------------

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

THE COGNIZANT TECHNOLOGY SOLUTIONS EXECUTIVE PENSION PLAN

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

     Article 1 - Definitions     

1.1

   Account    1

1.2

   Administrator    1

1.3

   Board    1

1.4

   Code    1

1.5

   Disability    1

1.6

   Effective Date    1

1.7

   Eligible Employee    1

1.8

   Employee    2

1.9

   Employer Discretionary Contribution    2

1.10

   Investment of Fund or Funds    2

1.11

   Participant    2

1.12

   Plan Year    2

1.13

   Retirement    2

1.14

   Trust    2

1.15

   Trustee    2      Article 2 - Participation     

2.1

   Commencement of Participation    2      Article 3 - Contributions     

3.1

   Employer Discretionary Contributions    2

3.2

   Time of Contributions    3

3.3

   Form of Contributions    3      Article 4 - Vesting     

4.1

   Vesting of Employer Discretionary Contributions    3      Article 5 -
Accounts     

5.1

   Accounts    3

5.2

   Investments, Gains and Losses    5

 

i



--------------------------------------------------------------------------------

     Article 6 - Distributions     

6.1

   Distribution Election    5

6.2

   Payment Options    5

6.3

   Changes to Distribution Elections    6

6.4

   Commencement of Payment upon Death, Disability or Termination    6

6.5

   Distributions to Specified Employee    6

6.6

   Minimum Distribution    7

6.7

   Unforeseeable Emergency    7      Article 7 - Beneficiaries     

7.1

   Beneficiaries    7

7.2

   Lost Beneficiary    8      Article 8 - Funding     

8.1

   Prohibition Against Funding    8

8.2

   Deposits in Trust    8

8.3

   Indemnification of Trustee    8      Article 9 - Claims Administration     

9.1

   General    9

9.2

   Claims Procedure    9

9.3

   Right of Appeal    9

9.4

   Review of Appeal    9

9.5

   Designation    10      Article 10 - General Provisions     

10.1

   Administrator    10

10.2

   No Assignment    10

10.3

   No Employment Rights    11

10.4

   Incompetence    11

10.5

   Identity    11

10.6

   Other Benefits    11

10.7

   No Liability    11

10.8

   Expenses    12

10.9

   Insolvency    12

10.10

   Plan Amendment    12

10.11

   Plan Termination    12

10.12

   Change in Control    13

10.13

   Employer Determinations    13

 

ii



--------------------------------------------------------------------------------

10.14

   Construction    13

10.15

   Governing Law    14

10.16

   Severability    14

10.17

   Headings    14

10.18

   Terms    14

 

iii



--------------------------------------------------------------------------------

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

THE COGNIZANT TECHNOLOGY SOLUTIONS EXECUTIVE PENSION PLAN

 

Cognizant Technology Solutions Corporation, a Delaware corporation, and its
affiliates and subsidiaries (the “Employer”), hereby adopts The Cognizant
Technology Solutions Corporation Executive Pension Plan (the “Plan”) for the
benefit of a select group of management or highly compensated employees. This
plan is an unfunded arrangement and is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended (ERISA). It
is intended to comply with Internal Revenue Code Section 409A. This Plan is
effective August 5, 2005.

 

Article 1 - Definitions

 

1.1 Account.

 

The bookkeeping account established for each Participant as provided in section
5. hereof.

 

1.2 Administrator.

 

An administrative committee appointed by the Board of Directors. Administrator
shall serve as the agent for the Employer with respect to the Trust.

 

1.3 Board.

 

The Board of Directors of the Employer.

 

1.4 Code.

 

The Internal Revenue Code of 1986, as amended.

 

1.5 Disability.

 

A Participant shall be considered disabled if:

 

(a) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for continuous period of
not less than 12 months, or

 

(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer.

 

1.6 Effective Date.

 

August 5, 2005.

 

1.7 Eligible Employee.

 

An Employee shall be considered an Eligible Employee if such Employee is
designated as an Eligible Employee by the Administrator.

 

1



--------------------------------------------------------------------------------

1.8 Employee.

 

Any person employed by the Employer.

 

1.9 Employer Discretionary Contribution.

 

A discretionary contribution made by the Employer to the Trust and that is
credited to one or more Participant’s Accounts in accordance with the terms of
Section 3.1 hereof.

 

1.10 Investment Fund or Funds.

 

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 

1.11 Participant.

 

An Eligible Employee who is a Participant as provided in Article 2.

 

1.12 Plan Year.

 

For the initial Plan Year, Effective Date through December 31, 2005. For each
year thereafter, January 1 through December 31.

 

1.13 Retirement.

 

Retirement means a Participant has terminated service from the employ of the
Employer subsequent to Participant’s attainment of fifty-five (55) years of age.

 

1.14 Trust.

 

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.

 

1.15 Trustee.

 

Investors Bank and Trust Company or such other successor that shall become
trustee pursuant to the terms of the Plan.

 

Article 2 - Participation

 

2.1 Commencement of Participation.

 

Each Eligible Employee shall become a Participant the date on which an Employer
Contribution is first credited to his or her Account.

 

Article 3 - Contributions

 

3.1 Employer Discretionary Contributions.

 

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer.

 

2



--------------------------------------------------------------------------------

3.2 Time of Contributions.

 

Employer Discretionary Contributions shall be transferred to the Trust at such
time as the Employer shall determine. The Employer shall also transmit at that
time any necessary instructions regarding the allocation of such amounts among
the Accounts of Participants.

 

3.3 Form of Contributions.

 

All Employer Discretionary Contributions to the Trust shall be made in the form
of cash or cash equivalents of US currency.

 

Article 4 - Vesting

 

4.1 Vesting of Employer Discretionary Contributions.

 

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.

 

Upon the death or Disability of a Participant, all Employer Discretionary
Contributions shall become immediately vested.

 

Upon the Retirement of a Participant, the Participant shall have a vested right
to the portion of his or her Account attributable to Employer Discretionary
Contribution(s) and any earnings or losses on the investment of such Employer
Discretionary Contribution(s) according to such vesting schedule as the Employer
determined at the time the Employer Discretionary Contribution was made. Upon
Retirement of a Participant, the Employer may modify such vesting schedule at
their discretion.

 

Upon the termination of a Participant, the Participant shall have a vested right
to the portion of his or her Account attributable to Employer Discretionary
Contribution(s) and any earnings or losses on the investment of such Employer
Discretionary Contribution(s) according to such vesting schedule as the Employer
determined at the time the Employer Discretionary Contribution was made. Upon
termination of a Participant, the Employer may modify such vesting schedule at
their discretion.

 

Article 5 - Accounts

 

5.1 Accounts.

 

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator shall also establish subaccounts, as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3. A Participant may have a maximum often (10) subaccounts
at any time.

 

(a) A Participant may establish a Retirement Account by designating in such
Participant’s election. Each Participant’s Retirement Account shall be credited
with Employer Discretionary Contributions (as specified in the Participant’s
election form) and the Participant’s allocable share of any earnings or losses
on the foregoing. Each Participant’s Account shall be reduced by any
distributions made plus any federal and state tax withholding and any social
security withholding tax as may be required by law. Distributions from a
Retirement Account to a Specified Employee, as defined in Section 6.5, shall be
subject to the requirements of Section 6.5.

 

3



--------------------------------------------------------------------------------

(b) A Participant may elect to establish one or more In-Service Accounts by
designating in such Participant’s election the year in which payment shall be
made at the time the account is initially established. The minimum initial
deferral period for an In-Service Account shall be five (5) years. Each
Participant’s In-Service Account shall be credited with Employer Discretionary
Contributions (as specified in the Participant’s election form), and the
Participant’s allocable share of any deemed earnings or losses on the foregoing.
Each Participant’s In-Service Account shall be reduced by any distributions made
plus any federal and state tax withholding and any social security withholding
tax as may be required by law.

 

4



--------------------------------------------------------------------------------

5.2 Investments, Gains and Losses.

 

(a) Trust assets shall be invested in the discretion of the Trustee. The Trustee
may consider any investment suggestions received by the Employer or by a
Participant with respect to his or her own Account.

 

(b) The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Employer Discretionary Contributions, investment experience,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible.

 

(c) A Participant may direct that his or her Retirement Account and or
In-Service Account( s) established pursuant to Section 5.1 may be valued as if
they were invested in one or more Investment Funds up to a maximum of fifteen
(15) funds in multiples of one percent (1%) of the balance in an Account. A
Participant may change his or her selection of Investment Funds no more than six
(6) times each Plan Year. An election shall be effective as soon as
administratively feasible following the date of the change as indicated in
writing by the Participant.

 

Article 6 - Distributions

 

6.1 Distribution Election.

 

Each Participant shall designate on his or her initial election form the form
and timing of his or her distribution by indicating the type of account as
described under Section 5.1, and by designating the manner in which payments
shall be made from the choices available under Section 6.2 hereof.

 

6.2 Payment Options.

 

(a) Retirement Account payouts shall commence as soon as administratively
feasible immediately after the Participant’s Retirement and are payable in
either a lump-sum payment or in substantially equal annual installments over a
period of up to ten (10) years as elected by Participant on a form provided by
the Administrator.

 

(b) In-Service Account payouts shall begin as soon as administratively feasible
following January 1 of the calendar year designated by the Participant, on a
properly submitted election form, and are payable in either a lump-sum payment
or substantially equal annual installments over a period of five (5) years as
elected by Participant on a form a provided by the Administrator.

 

(c) The amount of the substantially equal payments described in subsections (a)
and (b) above shall be determined by multiplying the Participant’s Retirement or
In-Service Account by a fraction, the denominator of which in the first year of
payment equals the number of years over which benefits are to be paid, and the
numerator of which is one (1). The amounts of the payments for each succeeding
year shall be determined by multiplying the Participant’s Retirement or
In-Service Account as of the applicable anniversary of the payout by a fraction,
the denominator of which equals the number of remaining years over which
benefits are to be paid, and the numerator of which is one (I).

 

5



--------------------------------------------------------------------------------

(d) If a Participant has an In-Service Account(s) at the time of his or her
Retirement, said Account(s) shall be transferred to his or her Retirement
Account and paid out according to subsection (a) above.

 

6.3 Changes to Distribution Elections.

 

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her Account to the extent permitted and in
accordance with the requirements of Code Section 409A(a)(4)(C), including the
requirement that (i) a redeferral election may not take effect until at least
twelve (12) months after such election is filed with the Employer, (ii) an
election to further defer a distribution (other than a distribution upon death,
disability or an unforeseeable emergency) must result in the first distribution
subject to the election being made at least five (5) years after the previously
elected date of distribution, and (iii) any redeferral election affecting a
distribution at a fixed date must be filed with the Employer at least twelve
(12) months before the first scheduled payment under the previous fixed date
distribution election.

 

6.4 Commencement of Payment upon Death, Disability or Termination.

 

(a) Upon the death of a Participant, all amounts credited to his or her
Account(s) shall be paid, as soon as administratively feasible, to his or her
beneficiary or beneficiaries, as determined under Article 7 hereof, in a lump
sum.

 

(b) Upon the Disability of a Participant, all amounts credited to his or her
Account(s) shall be paid to the Participant in a lump-sum payment, as soon as
administratively feasible.

 

(c) Upon the termination of employment of a Participant, all vested amounts
credited to his or her Account(s) shall be paid to the Participant in a lump-sum
payment, as soon as administratively feasible subject to Section 6.5 below.

 

6.5 Distributions to Specified Employee.

 

(a) If any employee is a “Specified Employee,” as defined in subsection (b)
below, upon a termination of employment for any reason other than Disability or
death, a distribution may not be made before the date which is six (6) months
after the date of separation from service (or, if earlier, the date of death of
the employee).

 

(b) A “Specified Employee” means a key employee (as defined in Code Section
416(i) without regard to paragraph (5) thereof) of a corporation any stock in
which is publicly traded on an established securities market or otherwise.

 

6



--------------------------------------------------------------------------------

6.6 Minimum Distribution.

 

Notwithstanding any provision to the contrary, and subject to Section 6.5 above,
if the balance of a Participant’s Account at the time of a termination due to
Retirement is $10,000 or less, then the Participant shall be paid his or her
benefits as a single lump sum as soon as administratively feasible following
said termination.

 

Notwithstanding any provision to the contrary, and subject to Section 6.5 above,
if the balance of a Participant’s In-Service subaccount at the time of a
scheduled In-Service Account distribution is $10,000 or less, then the
Participant shall be paid his or her benefits as a single lump sum.

 

6.7 Unforeseeable Emergency.

 

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant
has experienced an unforeseeable emergency. An unforeseeable emergency is
defined as a severe financial hardship resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. If an unforeseeable
emergency is determined to exist, a distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

Article 7 - Beneficiaries

 

7.1 Beneficiaries.

 

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made on a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
on a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated on the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

 

7



--------------------------------------------------------------------------------

7.2 Lost Beneficiary.

 

(a) All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

(b) If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid accordingly or, if a beneficiary cannot be so
located, then such amounts may be forfeited. Any such presumption of death shall
be final, conclusive and binding on all parties.

 

Article 8 - Funding

 

8.1 Prohibition Against Funding.

 

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 

8.2 Deposits in Trust.

 

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan.

 

8.3 Indemnification of Trustee.

 

(a) The Trustee shall not be liable for the making, retention, or sale of any
investment or reinvestment made by it, as herein provided, nor for any loss to,
or diminution of, the Trust assets, unless due to its own negligence, willful
misconduct or lack of good faith.

 

(b) Such Trustee shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Trustee in good faith
in the administration of the Plan and Trust, including all expenses reasonably
incurred in its defense in the event the Employer fails to provide such defense
upon the request of the Trustee. The Trustee is relieved of all responsibility
in connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the beneficiaries.

 

8



--------------------------------------------------------------------------------

Article 9 - Claims Administration

 

9.1 General.

 

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

 

9.2 Claims Procedure.

 

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied. The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

 

(a) the specific reason or reasons for denial of the claim;

 

(b) a specific reference to the Plan provisions on which the denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d) an explanation of the provisions of this Article.

 

9.3 Right of Appeal.

 

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under Section
9.2.

 

9.4 Review of Appeal.

 

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the

 

9



--------------------------------------------------------------------------------

Administrator shall issue a written decision which shall be binding on all
parties. The decision shall specifically state its reasons and pertinent Plan
provisions on which it relies. The Administrator’s decision shall be issued
within sixty (60) days after the appeal is filed, except that the Administrator
may extend the period of time for making a determination with respect to any
claim for a period of up to sixty (60) days, provided that the Administrator
determines that such an extension is necessary because of special circumstances
and notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision.

 

9.5 Designation.

 

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

 

Article 10 - General Provisions

 

10.1 Administrator.

 

(a) The Administrator is expressly empowered to limit the amount of compensation
that may be deferred; to deposit amounts into trust in accordance with Section
8.2 hereof; to interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel, and other persons it deems necessary in connection with
the administration of the Plan; to request any information from the Employer it
deems necessary to determine whether the Employer would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

 

(b) The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.

 

(c) The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2 No Assignment.

 

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this

 

10



--------------------------------------------------------------------------------

Plan, except to such extent as may be required by law. If any Participant or
beneficiary or any other person entitled to a benefit or payment pursuant to the
terms of this Plan becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish any benefit or payment
under this Plan, in whole or in part, or if any attempt is made to subject any
such benefit or payment, in whole or in part, to the debts, contracts,
liabilities, engagements or torts of the Participant or beneficiary or any other
person entitled to any such benefit or payment pursuant to the terms of this
Plan, then such benefit or payment, in the discretion of the Administrator,
shall cease and terminate with respect to such Participant or beneficiary, or
any other such person.

 

10.3 No Employment Rights.

 

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

10.4 Incompetence.

 

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.

 

10.5 Identity.

 

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6 Other Benefits.

 

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7 No Liability.

 

No liability shall attach to or be incurred by any manager of the Employer,
Trustee or any Administrator under or by reason of the terms, conditions and
provisions contained in this Plan, or for the acts or decisions taken or made
thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.

 

11



--------------------------------------------------------------------------------

10.8 Expenses.

 

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

 

10.9 Insolvency.

 

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.

 

10.10 Plan Amendment.

 

(a) Right to Amend. The Board of the Employer, by written instrument, shall have
the right to amend the Plan at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive the
Participant or any beneficiary(s) of any rights accrued hereunder prior to the
date of the amendment, including the right to receive the payment of his or her
benefit upon a benefit entitlement event, or earlier as provided herein.

 

(b) Amendment Required by Law. Notwithstanding anything to the contrary, the
Plan may be amended at any time, retroactively if required, if found necessary,
in the opinion of the Board of the Employer, in order to ensure that the Plan is
characterized as a non-tax- qualified plan of deferred supplemental retirement
compensation maintained for members of a select group of management or highly
compensated employees as described under Code Sections 451 and 409A, ERISA
Sections 201(2), 301(a) (3) and 401 and to conform the Plan to the provisions
and requirements of any applicable law including ERISA and the Code.

 

10.11 Plan Termination.

 

(a) Employer’s Right to Terminate Plan. Subject to applicable law, the Board of
the Employer reserves the right, at any time, to terminate the Plan; provided
however, that no such termination shall deprive the Participant or any
beneficiary of a right accrued hereunder prior to the date of termination and
provided that, upon termination, the Participant shall become fully and
immediately vested in his or her Account and such Account shall be held in the
Plan until an appropriate distribution event as provided by this Plan and Code
Section 409A.

 

(b) Termination of Plan Upon Dissolution. Subject to applicable law, the Plan
shall terminate automatically upon the dissolution of the Employer. No such
termination shall deprive the Participant or beneficiary(s) of a right accrued
hereunder prior to the date of termination and provided that, upon termination,
the Participant shall become fully and immediately vested in his or her Account
and such Account shall be held in the Plan until an appropriate distribution
event as provided by this Plan and Code Section 409A.

 

12



--------------------------------------------------------------------------------

(c) Termination of Plan Due to Change in Control. The Employer may decide in its
discretion to terminate the Plan in the event a Change in Control (as defined in
Section 10.12) and distribute all Participants Accounts within twelve (12)
months of the effective date of the Change in Control as allowed by law. Any
corporation or other business organization that is a successor to the Employer
by reason of a Change in Control shall have the right to become a party to the
Plan by adopting the same by resolution of the entity’s board of directors or
other appropriate governing body. If within thirty (30) days from the effective
date of the Change in Control such new entity does not become a party hereto, as
above provided, the full amount of the Participant’s Account shall become
immediately distributable to the Participant.

 

10.12 Change in Control.

 

Provided that such definition does not fail to comply with regulations to be
issued by Treasury, a “Change in Control” of the Employer shall mean the first
to occur of any of the following:

 

(a) the date that anyone person or persons acting as a group acquires ownership
of Employer stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the Employer;

 

(b) the date that anyone person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Employer;

 

(c) the date that anyone person or persons acting as a group acquires assets
from the Employer that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the Employer immediately prior to such acquisition; or

 

(d) the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.

 

10.13 Employer Determinations.

 

Any determinations, actions or decisions of the Employer (including but not
limited to, Plan amendments and Plan termination) shall be made by the Board in
accordance with its established procedures or by such other individuals, groups
or organizations that have been properly delegated by the Board to make such
determination or decision.

 

10.14 Construction.

 

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

13



--------------------------------------------------------------------------------

10.15 Governing Law.

 

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, and any other applicable federal law,
provided, however, that to the extent not preempted by federal law this Plan
shall be governed by, construed and administered under the laws of the Delaware,
other than its laws respecting choice of law.

 

10.16 Severability.

 

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.

 

10.17 Headings.

 

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.18 Terms.

 

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

IN WITNESS WHEREOF, Cognizant Technology Solutions U.S. Corporation has caused
this instrument to be executed by its duly authorized officer, effective as of
this 5th day of August, 2005.

 

    Cognizant Technology Solutions Corporation     By: /s/ Gordon Coburn    

Title: Executive Vice President, Chief Financial Officer

          Treasurer and Secretary

ATTEST:     By: Steven Schwartz     Title: General Counsel    

 

14